DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Official Notice
Due to the absence of an adequate traversal to the examiner’s assertions of Official Notice with regard to claim 4, the well-known in the art statements presented in the assertions of Official Notice are taken to be admitted prior art (see MPEP 2144.03).
 
Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant submits Brin does not teach or suggest a server that stores user-defined criteria prior to a transmission of content and that initiates the comparison of the system-defined criteria, user-defined criteria and viewer-defined criteria and that selects one more viewer media devices based on that comparison. Remarks, pp. 7-10.
Claim 1 recites, in part:
whereby the system-defined criteria, user-defined criteria and viewer-defined criteria are stored by the media server prior to a transmission of media from the head-mounted user media device to a viewer media device,
whereby upon activation of a substantially real time transmission of media content from a head-mounted user media device, the processor is configured to determine one or more viewer media devices from a plurality of user media 

Claim 1 is rejected over a combination of Elliot (US 2003/0163339), Brin et al. (US 8832233), Omoigui (US 6694352), and De Waal et al. (US 2014/0289530).
As recited in the claim rejections under 35 USC § 103, Elliot teaches the media server implementing system-defined criteria, whereby the system-defined criteria is stored by the media server prior to a transmission of media from the head-mounted user media device to a viewer media device ([0029], [0033], [0034], “In order to access the live action event, the step (2) further comprises the sub-steps of:” [0035], “(2a) Request each of the subscribers S to pay a predetermined amount of membership fee in order to register as a member.” [0036], “(2b) Assign a password and a member ID for each of the members.” [0038], [0039], “In step (2b), each member can use the assigned password and member ID to log on in the website in order to access the live action event.”). Elliot additionally teaches for a substantially real time transmission of media content from a head-mounted user media device ([0031], “As shown in FIG. 3, the participant P carries the video camera via a head set wherein the video camera is mounted on the head set at a position same as the eye level of the participant P in such a manner that the participant P is able to capture the live action event at the eye level position thereof. … The video camera should be incorporated with a wireless transmitter that carried by the participant P in such a manner that the live action event captured by the video camera can be directly transmitted through the wireless transmitter to the control center.” [0039]).

De Waal provides a teaching for, upon activation of transmission of media content, determining one or more viewer media devices from a plurality of user media devices as being authorized to receive media content based on a comparison of criteria 
Considering Elliot with Brin’s teaching for user-defined criteria and viewer-defined criteria used by a media server prior to a transmission of media (Brin: Col. 3, lines 33-42; Col. 11, lines 53-67; Col. 12, lines 24-51), it would have been obvious to one of ordinary skill in the art at the time the invention was made whereby the user-defined criteria and viewer-defined criteria are additionally stored by the media server prior to a transmission of media from the head-mounted user media device to a viewer media device. The modification would serve to facilitate processing and distribution of data.
Additionally, considering Elliot’s teaching for a substantially real time transmission of media content from a head-mounted user media device ([0031], [0039]) with De Waal’s teaching for, upon activation of transmission of media content, determining one or more viewer media devices from a plurality of user media devices as being authorized to receive media content based on a comparison of criteria, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination, upon activation of a substantially real time transmission of .

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a system that applies ‘system-defined criteria, user-defined criteria, and viewer-defined criteria’ ‘for ‘each transmission of media content from each head-mounted user media device.’” Remarks, pp. 7, 9) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant additionally submits that Brin does not teach “whereby the viewer-defined criteria comprises at least an identification of a head-mounted user media device of the one or more head-mounted user media devices that is authorized to transmit media content to a viewer,” as recited in claim 1. Remarks, pp. 7-8.

As recited in the claim rejections under 35 USC § 103, Brin teaches whereby the viewer-defined criteria comprises at least an identification of a head-mounted user media device of the one or more head-mounted user media devices that is authorized to transmit media content to a viewer (Col. 11, lines 37-51; Col. 11, lines 53-67, “a sharer may initiate a one-to-many experience-sharing session by sending out invitations to a set of prospective viewers, receiving at least one acceptance of the invitation, and then beginning an experience-sharing session with an assigned session mode of one-to-many. … Upon receipt of an acceptance of an invitation, the sharer may immediately begin a one-to-many experience-sharing session or the sharer may wait for additional acceptances of invitations or for other reasons.” That is, viewers may accept invitations sent by users. Col. 13, lines 39-48, “One exemplary procedure for a viewer to join a one-to-many experience-sharing session may be prospective-viewer-initiated. The initiation process may include the sharer of a current one-to-many experience-sharing session: receiving a request from a prospective viewer to participate in the current one-to-many experience-sharing session;….” Col. 16, lines 21-35).
Brin additionally teaches viewer-defined criteria are used by a media server prior to a transmission of media from the head-mounted user media device to a viewer media device (Col. 3, lines 33-42, “a computing system that supports an ESS between a sharer and one or more viewers may be referred to as a ‘server,’ an ‘ES server,’ ‘server system,’ or ‘supporting server system.’” Col. 11, lines 53-67, “a sharer may initiate a one-to-many experience-sharing session by sending out invitations to a set of 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant suggests that claim 1 precludes “a viewer to proactively send a request to join in a session,” Remarks, pp. 8-9) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections -35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, in part:
whereby upon activation of a substantially real time transmission of media content from a head-mounted user media device, the processor is configured to determine one or more viewer media devices from a plurality of user media 

The specification also discloses facilitating transmission of media content to one or more viewer media devices according to one or more criteria (Publication: [0042]); however, the specification as originally filed does not appear to disclose or suggest “whereby upon activation of a substantially real time transmission of media content from a head-mounted user media device, the processor is configured to determine one or more viewer media devices from a plurality of user media devices as being authorized to receive media content from at least one head-mounted user media device of the one more head-mounted user media devices based on a comparison of the system-defined criteria, user-defined criteria.” In particular, the specification does not appear to disclose or suggest a determination of authorized user media devices “whereby upon activation of a substantially real time transmission of media content from a head-mounted user media device,” as recited in the claim.
Claims 1-2, 4, and 6-8 are therefore rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections -35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for 45] obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


Claims 1-2, 4, and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Elliot (US 2003/0163339), Brin et al. (US 8832233), Omoigui (US 6694352), and De Waal et al. (US 2014/0289530).

Regarding claim 1, Elliot teaches a media distribution system, comprising:
a media server (Abstract, [0029], [0033], Fig. 1) interconnected with one or more head-mounted user media devices, each of the one or more head-mounted user media devices comprising at least one sensor substantially aligned with a user's field of view and configured to generate media content (Abstract, [0024], [0031], “As shown in FIG. 3, the participant P carries the video camera via a head set wherein the video camera is mounted on the head set at a position same as the eye level of the participant P in such a manner that the participant P is able to capture the live action event at the eye level position thereof.” [0043], Figs. 1, 3);
the media server interconnected with a plurality of viewer media devices configured to display media content from the head-mounted user media device ([0025]-[0028], [0039], “Each subscriber S connects to the central control site by using his or her own Internet based machine, which may be a computer, a television, or a handheld device, etc. to then connect to the central control site to see the live action event at his or her screen monitor.” Figs. 1-2);
.Elliot additionally teaches the media server implementing system-defined criteria, whereby the system-defined criteria is stored by the media server prior to a 
Elliot additionally teaches for a substantially real time transmission of media content from a head-mounted user media device ([0031], “As shown in FIG. 3, the participant P carries the video camera via a head set wherein the video camera is mounted on the head set at a position same as the eye level of the participant P in such a manner that the participant P is able to capture the live action event at the eye level position thereof. … The video camera should be incorporated with a wireless transmitter that carried by the participant P in such a manner that the live action event captured by the video camera can be directly transmitted through the wireless transmitter to the control center.” [0039]).
Elliot does not teach the remaining limitations of the claim.
Brin provides a teaching for:
a media server comprising a processor (Col. 3, lines 33-42, “a computing system that supports an ESS between a sharer and one or more viewers may be referred to as a ‘server,’ an ‘ES server,’ ‘server system,’ or ‘supporting server system.’” Col. 6, line 62 to col. 7, line 2; Col. 7, lines 14-22; Col. 8, lines 22-34) configured

user-defined criteria from a user of one or more head-mounted user media devices (Col. 10, lines 27-42, “an experience-sharing session (ESS) may include a user sharing a point-of-view video feed captured by a head-mounted video camera on their wearable computer….” Col. 11, lines 37-51; Col. 11, lines 40-44, “the sharer may set specific criteria to limit the identity of viewers that are allowed to join the one-to-many experience-sharing session. Criteria may include geographic, demographic, contextual, social-network based, or other user-defined viewer criteria.” Col. 11, lines 53-67, “a sharer may initiate a one-to-many experience-sharing session by sending out invitations to a set of prospective viewers, receiving at least one acceptance of the invitation, and then beginning an experience-sharing session with an assigned session mode of one-to-many.” Col. 15, lines 37-42; Figs. 1-2, 3A-B) and
viewer-defined criteria from a viewer associated with one of the plurality of viewer media devices (Col. 11, lines 53-67, “a sharer may initiate a one-to-many experience-sharing session by sending out invitations to a set of prospective viewers, receiving at least one acceptance of the invitation, and then beginning an experience-sharing session with an assigned session mode of one-to-many. … Upon receipt of an acceptance of an invitation, the sharer may immediately begin a one-to-many experience-sharing session or the sharer may wait for additional acceptances of invitations or for other reasons.” That is, viewers 
to implement:
 the user-defined criteria (Col. 10, lines 27-42, “an experience-sharing session (ESS) may include a user sharing a point-of-view video feed captured by a head-mounted video camera on their wearable computer….” Col. 11, lines 37-51; Col. 11, lines 40-44, “the sharer may set specific criteria to limit the identity of viewers that are allowed to join the one-to-many experience-sharing session. Criteria may include geographic, demographic, contextual, social-network based, or other user-defined viewer criteria.” Col. 11, lines 53-67Col. 11, lines 53-67, “a sharer may initiate a one-to-many experience-sharing session by sending out invitations to a set of prospective viewers, receiving at least one acceptance of the invitation, and then beginning an experience-sharing session with an assigned session mode of one-to-many.” That is, a user may send out invitations to prospective viewers. Col. 15, lines 37-42; Figs. 1-2, 3A-B); and

whereby user-defined criteria comprises at least conditions under which media content is distributed to one or more viewer media devices (Col. 10, lines 27-42, “an experience-sharing session (ESS) may include a user sharing a point-of-view video feed captured by a head-mounted video camera on their wearable computer….” Col. 11, lines 37-51; Col. 11, lines 40-44, “the sharer may set specific criteria to limit the identity of viewers that are allowed to join the one-to-many experience-sharing session. Criteria may include geographic, 
whereby the viewer-defined criteria comprises at least an identification of a head-mounted user media device of the one or more head-mounted user media devices that is authorized to transmit media content to a viewer (Col. 11, lines 37-51; Col. 11, lines 53-67, “a sharer may initiate a one-to-many experience-sharing session by sending out invitations to a set of prospective viewers, receiving at least one acceptance of the invitation, and then beginning an experience-sharing session with an assigned session mode of one-to-many. … Upon receipt of an acceptance of an invitation, the sharer may immediately begin a one-to-many experience-sharing session or the sharer may wait for additional acceptances of invitations or for other reasons.” That is, viewers may accept invitations sent by users. Col. 13, lines 39-48, “One exemplary procedure for a viewer to join a one-to-many experience-sharing session may be prospective-viewer-initiated. The initiation process may include the sharer of a current one-to-many experience-sharing session: receiving a request from a prospective viewer to participate in the current one-to-many experience-sharing session;….” Col. 16, lines 21-35).Brin additionally teaches user-defined criteria and viewer-defined criteria are used by a media server prior to a transmission of media from the head-mounted user media device to a viewer media device (Col. 3, lines 33-42, “a computing system that supports an ESS between a sharer and one or more viewers may be referred to as a ‘server,’ an ‘ES server,’ ‘server system,’ or ‘supporting server system.’” Col. 11, lines 53-67, “a sharer may 
In view of Brin’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Elliot to include a media server comprising a processor configured to receive user-defined criteria from a user of the one or more head-mounted user media devices and viewer-defined criteria from a viewer associated with one of the plurality of viewer media devices and to implement the user-defined criteria and the viewer-defined criteria; whereby user-defined criteria comprises at least conditions under which media content is distributed to one or more 
Moreover, in view of Brin’s teaching for user-defined criteria and viewer-defined criteria used by a media server prior to a transmission of media (Brin: Col. 3, lines 33-42; Col. 11, lines 53-67; Col. 12, lines 24-51), it would have been obvious to one of ordinary skill in the art at the time the invention was made whereby the user-defined criteria and viewer-defined criteria are additionally stored by the media server prior to a transmission of media from the head-mounted user media device to a viewer media device. The modification would serve to facilitate processing and distribution of data.
In addition, taking the teachings of Brin with Elliot’s teaching for implementing system-defined criteria ([0034], “In order to access the live action event, the step (2) further comprises the sub-steps of:” [0035], [0036], “(2b) Assign a password and a member ID for each of the members.” [0038], [0039], “In step (2b), each member can use the assigned password and member ID to log on in the website in order to access the live action event.”), the examiner submits it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination to include simultaneously implementing the system-defined criteria, the user-defined criteria, and the viewer-defined criteria. The modification would 
The combination teaches the limitations specified above; however, the combination does not expressly teach whereby upon activation of a substantially real time transmission of media content from a head-mounted user media device, the processor is configured to determine one or more viewer media devices from a plurality of user media devices as being authorized to receive media content from at least one head-mounted user media device of the one more head-mounted user media devices based on a comparison of the system-defined criteria, user-defined criteria, and viewer-defined criteria; the media server further configured to implement viewer-defined criteria to transmit a notification to one or more authorized viewer media devices when media content generated by a head-mounted user media device that is authorized to transmit media content to the one or more authorized view media devices based on the automatic implementation of the combination of system-defined criteria, user-defined criteria and the viewer-defined criteria.
Omoigui provides a teaching for implementing viewer-defined criteria to transmit a notification to one or more viewer media devices when media content of interest to a viewer is available (Col. 4, lines 50-54, “The notification server 14 evaluates the source information against the user information and generates a notification when it appears that an electronic presentation includes information of interest to a user.” Col. 10, lines 56-63, “Step 300 receives user information from one or more users. The user information gives an indication of electronic presentations that might be of particular interest to a user. … With the client processing device, a user can enter various criteria 
In view of Omoigui’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the media server is further configured to implement viewer-defined criteria to transmit a notification to one or more authorized viewer media devices when media content generated by a head-mounted user media device that is authorized to transmit media content to the one or more authorized view media devices based on the automatic implementation of the combination of system-defined criteria, user-defined criteria and viewer-defined criteria. The modification would serve to notify viewers that content of 
The combination teaches the limitations specified above; however, the combination does not expressly teach whereby upon activation of a substantially real time transmission of media content from a head-mounted user media device, the processor is configured to determine one or more viewer media devices from a plurality of user media devices as being authorized to receive media content from at least one head-mounted user media device of the one more head-mounted user media devices based on a comparison of the system-defined criteria, user-defined criteria, and viewer-defined criteria.
De Waal provides a teaching for, upon activation of transmission of media content, determining one or more viewer media devices from a plurality of user media devices as being authorized to receive media content based on a comparison of criteria ([0018], “The systems and methods described allow a user device connected to a public network to access and stream content stored by a content system residing on or controlled by a private network. … The session management system performs policy checks and authenticates a user device prior to any communication with the private content system. Once a user is authenticated by the session management system, the content system also performs policy checks and user authentication before a content sharing session is finally established and content is streamed to the user device. The user of the user device is then able to access content residing on or controlled by a content system without a copy of the content residing on the user device itself.”).


Regarding claim 2, the combination further teaches a system wherein the media content comprises audio or video (Elliot, abstract, [0002], [0008], [0033]).

Regarding claim 4, the combination further teaches a system wherein media content is distributed to viewer media devices across a social network (Brin: Col. 9, line 58 to col. 10, line 4, “Another sharer may only invite viewers associated with users in a corresponding social network.”).

Official notice is taken that it was well known in the art at the time of the invention to distribute content via third-party social networks. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the social network is a third-party social network. The modification would serve to improve system compatibility and flexibility.

Regarding claim 6, the combination further teaches a system whereby the head-mounted user media device comprises a graphic user interface which displays information relating to one or more components of the media distribution system (Brin: Col. 17, lines 32-52; Col. 18, lines 16-29; Figs. 6A-B).

Regarding claim 7, the combination further teaches a system wherein the head-mounted user media device comprises a transmitter such that media content from the head-mounted user media device can be transmitted across the data network substantially in real-time (Elliot, [0031], “The video camera should be incorporated with a wireless transmitter that carried by the participant P in such a manner that the live action event captured by the video camera can be directly transmitted through the wireless transmitter to the control center.”).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over a combination of Elliot, Brin, Omoigui, De Waal, and Patterson et al. (US 2011/0321072).

Regarding claim 8, the combination teaches the limitations specified in claim 1; however, the combination does not expressly teach that the user-defined criteria comprises a subscription.
Patterson provides a teaching wherein user-defined criteria comprises a subscription ([0056], “For each video made a part of a channel, the provider must specify 920 which videos are premium videos that are available only to subscribers who pay a subscription fee for access.”).
In view of Patterson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that user-defined criteria comprises a subscription. The modification would serve to enable users to control access and monetize content, thereby improving the experience for users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Milgramm (US 2013/0247120) discloses a centralized server for detecting availability of video data on a plurality of live stream services and notifying a user of the availability of the video data, a user registration part for receiving user registration .
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426